Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 03/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10, 11 and 13 under 35 U.S.C. 103 as being unpatentable over Polchin (US 2009/0197658 A1) in view of How To Make Lego Letters 'HELLO'!  (as evidenced by “Lego_Hello.pdf” (“LH”))

Regarding claim 1, Polchin discloses a method of providing for video game play using a virtual representation of a game player created physical object (Abstract) comprising receiving information of an image of the game player created physical object (Figs. 1A – 1D), using, by at least one processor, the information of the image of the game player created object to determine a virtual representation of the game player created object (Figs. 1A – 1D), and providing for video game play with game player control of the virtual representation of the game player created physical object (¶ [0082]: the block structure could be used as a vehicle for the player or it could be used as a tool the player uses to solve a problem in the game).  LH suggests—where Polchin does not disclose—presenting instructions for creation of the game player created physical object (pp. 1-5).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Polchin and LH in order to simplify game play for the player.
Regarding claim 2, Polchin discloses wherein at least some of the information of the image of the game player created physical object is generated by an imaging device of a portable electronic device (1706).
Regarding claim 3, Polchin discloses wherein the providing for video game play is provided by the portable electronic device (1706).
Regarding claim 4, Polchin discloses wherein the at least one processor is a processor of the portable electronic device (1706).
Regarding claim 5, Polchin discloses wherein the game player control of the virtual representation of the game player created physical object comprises having the virtual representation perform actions in a virtual world of video game play based on inputs to the portable electronic device and/or information from sensors of the portable electronic device (¶ [0165]).
Regarding claim 7, Polchin discloses wherein the information of the image of the game player created physical object is compared with information of a plurality of predefined objects, each of the predefined objects associated with a different virtual representation, in determining the virtual representation of the game player created physical object (Figs. 16A – 17B).
Regarding claim 10, Polchin discloses receiving information of an image of a further game player created object, using, by the at least one processor, the information of the image of the further game player created object to determine a virtual representation of the further game player created object, and modifying characteristics of the virtual representation of the game player created object based on the virtual representation of the further game player created object (Figs. 16A – 17B). 
Claim 11 recites a non-transitory computer readable medium comprising substantially the same features as those in claim 1 above.   It is accordingly rejected for the same reasons as given supra.
Regarding claim 13, Polchin discloses wherein the program instructions to configure the at least one processor to use the information of the image of the game player created physical object to determine the virtual representation of the game player created physical object comprises program instructions to configure the at least one processor to compare the information of the image of the game player created object with information of a plurality of predefined objects, each of the predefined objects associated with a different virtual representation (Figs. 16A – 17B).

Allowable Subject Matter
Claims 8, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715